Exhibit 10.30

 

AMENDED AND RESTATED LOAN AGREEMENT

 

Between

 

FIRSTRUST BANK

 

and

 

MVC CAPITAL, INC.

 

Dated: June 29, 2015

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

1.

CERTAIN DEFINITIONS

1

 

 

 

 

 

1.1

Certain Defined Terms

1

 

1.2

Accounting Terms

4

 

1.3

UCC Terms

4

 

 

 

2.

CLOSING; CONDITIONS TO ADVANCES

4

 

 

 

 

 

2.1

Closing

4

 

2.2

The Revolving Advances

4

 

2.3

Making the Revolving Advances

5

 

2.4

Termination of the Revolving Credit Commitment

5

 

2.5

Non-Waiver of Rights

5

 

2.6

Certain Conditions to Revolving Advances

5

 

2.7

Use of Proceeds

6

 

 

 

3.

INTEREST RATE

6

 

 

 

 

 

3.1

Interest

6

 

3.2

Default Interest

6

 

3.3

Post Judgment Interest

6

 

3.4

Calculation

6

 

3.5

Limitation of Interest to Maximum Lawful Rate

6

 

 

 

4.

PAYMENTS AND FEES

7

 

 

 

 

 

4.1

Payment Method

7

 

4.2

Interest Payments

7

 

4.3

Commitment Fee

7

 

4.4

Late Charge

7

 

4.5

Unused Commitment Fee

7

 

4.6

Application of Payments

7

 

4.7

Loan Account

8

 

4.8

Indemnity; Loss of Margin

8

 

 

 

5.

SECURITY: COLLECTION OF RECEIVABLES AND PROCEEDS OF COLLATERAL

8

 

 

 

 

 

5.1

Security Interest in Collateral

8

 

5.2

General

9

 

 

 

6.

REPRESENTATIONS AND WARRANTIES

9

 

 

 

 

 

6.1

Valid Organization, Good Standing and Qualification

9

 

6.2

Licenses

9

 

6.3

Purchase Documents; The Purchased Loans

9

 

6.4

Financial Statements

10

 

6.5

No Material Adverse Effect

10

 

6.6

Pending Litigation or Proceedings

10

 

i

--------------------------------------------------------------------------------


 

 

6.7

Due Authorization: No Legal Restrictions

10

 

6.8

Enforceability

10

 

6.9

No Default Under Other Obligations, Orders or Governmental Regulations

10

 

6.10

Governmental Consents

11

 

6.11

Taxes

11

 

6.12

Title to Collateral

11

 

6.13

Names

11

 

6.14

Current Compliance

11

 

6.15

Pension Plans

12

 

6.16

Material Contracts

12

 

6.17

Intellectual Property

12

 

6.18

Notification to Obligors

12

 

6.19

Statements in Public Filings

12

 

6.20

Accuracy of Representations and Warranties

12

 

 

 

7.

GENERAL COVENANTS

13

 

 

 

 

 

7.1

Payment of Principal, Interest and Other Amounts Due

13

 

7.2

Actions with respect to Purchased Notes

13

 

7.3

[Intentionally Omitted]

13

 

7.4

Disposition of Assets; Certain Prepayments

13

 

7.5

Merger; Consolidation; Business Acquisitions: Subsidiaries

14

 

7.6

Taxes; Claims for Labor and Materials

14

 

7.7

Liens

14

 

7.8

Existence; Approvals; Qualification; Business Operations; Compliance with Laws

15

 

7.9

Maintenance of Properties, Intellectual Property

15

 

7.10

Insurance

15

 

7.11

Inspections: Examinations

16

 

7.12

Default Under Other Indebtedness

17

 

7.13

Pension Plans

17

 

7.14

Amendment to Formation or Governing Documents

17

 

7.15

Name; Address or State of Organization Change

17

 

7.16

Notices

18

 

7.17

Additional Documents and Future Actions

18

 

7.18

No Amendment or Waiver of Purchase Documents

18

 

 

 

8.

ACCOUNTING RECORDS. REPORTS AND FINANCIAL STATEMENTS

18

 

 

 

 

 

8.1

Annual and Interim Statements

18

 

8.2

Audit Reports

18

 

8.3

Reports to Governmental Agencies and Other Creditors

19

 

8.4

Requested Information

19

 

 

 

9.

CONDITIONS OF CLOSING

19

 

 

 

 

 

9.1

Loan Documents

19

 

9.2

Representations and Warranties

19

 

9.3

No Default

19

 

9.4

Proceedings and Documents

19

 

ii

--------------------------------------------------------------------------------


 

 

9.5

Delivery of Other Documents

19

 

9.6

Payment of Fees

20

 

9.7

Non-Waiver of Rights

20

 

 

 

10.

DEFAULT AND REMEDIES

20

 

 

 

 

 

10.1

Events of Default

20

 

10.2

Remedies

22

 

10.3

Set-Off

23

 

10.4

Turnover of Property Held by Bank

23

 

10.5

Delay or Omission Not Waiver

23

 

10.6

Remedies Cumulative; Consents

24

 

10.7

Certain Fees

24

 

10.8

Time is of the Essence

25

 

 

 

11.

COMMUNICATIONS AND NOTICES

25

 

 

 

 

 

11.1

Communications and Notices

25

 

 

 

12.

WAIVERS

26

 

 

 

 

 

12.1

Waivers

26

 

12.2

Forbearance

26

 

12.3

Limitation on Liability

26

 

 

 

13.

SUBMISSION TO JURISDICTION

27

 

 

 

 

 

13.1

Submission to Jurisdiction

27

 

 

 

14.

MISCELLANEOUS

27

 

 

 

 

 

14.1

Brokers

27

 

14.2

Use of Bank’s Name

27

 

14.3

No Joint Venture

28

 

14.4

Survival

28

 

14.5

No Assignment by Borrower

28

 

14.6

Assignment or Sale by Bank

28

 

14.7

Binding Effect

28

 

14.8

Severability

28

 

14.9

No Third Party Beneficiaries

28

 

14.10

Modifications

28

 

14.11

Holidays

28

 

14.12

Law Governing

28

 

14.13

Integration

28

 

14.14

Exhibits and Schedules

29

 

14.15

Headings

29

 

14.16

Counterparts

29

 

14.17

USA Patriot Act Provisions

29

 

14.18

Waiver of Right to Trial by Jury

30

 

14.19

Acknowledgement of Confession of Judgment Provisions

30

 

14.20

Power of Attorney Provisions

31

 

iii

--------------------------------------------------------------------------------


 

 

14.21

In consideration of the entry by Bank into this Agreement, Borrower hereby
waives and releases all claims and causes of actions Borrower now has, or may
ever have had, against Bank

31

 

iv

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED LOAN AGREEMENT

 

THIS AMENDED AND RESTATED LOAN AGREEMENT (the “Agreement”) is made effective the
29 day of June, 2015 between MVC CAPITAL, INC., a Delaware corporation
(“Borrower”), and FIRSTRUST BANK (“Bank”).

 

BACKGROUND

 

A.                                    The parties hereto entered into a Loan
Agreement dated December 30, 2015 (the “Original Loan Agreement”) and wish to
amend and restate the Original Loan Agreement as set forth below.

 

B.                                    Certain defined terms used herein are set
forth in Section 1 of this Agreement. Certain capitalized terms used herein are
defined in the Security Agreement which is one of the Loan Documents.

 

NOW, THEREFORE, in consideration of the terms and conditions contained herein,
and of any extensions of credit now or hereafter made to or for the benefit of
Borrower by Bank, the parties hereto, intending to be legally bound hereby,
agree that the Original Loan Agreement is hereby amended and restated to read in
its entirety as follows:

 

1.                                      CERTAIN DEFINITIONS.

 

1.1                               Certain Defined Terms. The following words and
phrases as used in capitalized form in this Agreement, whether in the singular
or plural, shall have the meanings indicated:

 

(a)                                 “Advances” means all advances of Loans made
by Bank under this Agreement and the Original Loan Agreement, including, without
limitation, the advance of $2,040,000 made by Bank to Borrower on June 11, 2015
and the advance of $4,750,000 made by Bank to Borrower on June 23, 2015.

 

(b)                                 “Affiliate”, as to any Person, means each
other Person that directly or indirectly through one or more intermediaries,
controls, or is controlled by, or is under common control with, the Person in
question.

 

(c)                                  “Bank” shall have the meaning given such
term in the introductory paragraph of this Agreement and shall include all
direct and indirect successors and assigns of Bank.

 

(d)                                 “Bank Indebtedness” shall mean all
Indebtedness of Borrower to Bank or any Affiliate of Bank, whether now or
hereafter owing or existing, including, without limitation, all obligations
under the Loan Documents, all obligations to reimburse Bank or any Affiliate of
Bank for payments made by Bank or any such Affiliate pursuant to any letter of
credit issued for the account or benefit of Borrower by Bank or any Affiliate of
Bank, all Indebtedness to Bank or any Affiliate of Bank under any Hedging
Agreements, all other Indebtedness now or hereafter made by or for the benefit
of Borrower to or for the benefit of Bank or any Affiliate of Bank under any
other agreement, promissory note or undertaking now

 

--------------------------------------------------------------------------------


 

existing or hereafter entered into by Borrower with Bank or any such Affiliate,
including, without limitation, all Indebtedness to Bank or any Affiliate of Bank
under any guaranty or surety agreement and all obligations of Borrower to
immediately pay to Bank or any Affiliate of Bank the amount of any overdraft on
any deposit account maintained with Bank or any Affiliate of Bank, together with
all interest and other sums payable in connection with any of the foregoing.

 

(e)                                  “Borrower” shall have the meaning given
such term in the introductory paragraph of this Agreement and shall include all
permitted successors and assigns of such Person.

 

(f)                                   “Business Day” means any day except a
Saturday, Sunday or other day on which banks in Philadelphia, Pennsylvania are
authorized by law to close.

 

(g)                                  “Collateral” means the “Collateral” and the
“Pledged Collateral” as those terms are defined in the Security Agreement.

 

(h)                                 “Corporation” means a corporation,
partnership, limited liability company, trust, unincorporated organization,
association or joint stock company.

 

(i)                                     “Default” means any event which with the
giving of notice, passage of time or both, would constitute an Event of Default.

 

(j)                                    “Default Rate” shall have the meaning
given such term in Section 3.2 hereof.

 

(k)                                 “ERISA” has the meaning given such term in
Section 6.15 hereof.

 

(l)                                     “Event of Default” means each of the
events specified in Section 13.10.

 

(m)                             “Fifth Third Acquired Notes” means the Notes
referred to in the Fifth Third Purchase Documents.

 

(n)                                 “Fifth Third Purchase Documents” shall have
the meaning set forth in Section 1.1(cc).

 

(o)                                 “Final Revolving Availability Date” means
the earlier of (i) October 24, 2015, (ii) such time as the Revolving Credit
Commitment as terminated under this Agreement, or (iii) the giving of any notice
by Borrower or Bank of such termination pursuant to the terms of this Agreement.

 

(p)                                 “GAAP” means generally accepted accounting
principles in the United States of America, in effect from time to time,
consistently applied and maintained.

 

(q)                                 “Investment Company Act” means the
Investment Company Act of 1940, as amended.

 

2

--------------------------------------------------------------------------------


 

(r)                                    “Loans” means the loans now, previously
or hereafter made by Bank to Borrower pursuant to this Agreement or the Original
Loan Agreement.

 

(s)                                   “Loan Documents” means this Agreement, the
Security Agreement, the Note, the Securities Account Control Agreement among
Borrower, Bank and U.S. Bank, N.A. (the “Control Agreement”), any and all
Addenda to the Control Agreement and all other documents executed or delivered
by Borrower or any other Person pursuant to this Agreement or in connection
herewith, as they may be amended, modified, replaced or restated from time to
time.

 

(t)                                    “Material Adverse Effect” means any event
or circumstance, or related series of events or circumstances which, has a
material adverse effect (i) on the business, results of operations, assets
(taken as a whole), prospects or financial condition of Borrower , (ii) in the
value of or the perfection or priority of Bank’s lien upon the Collateral, or
(iii) in the ability of Borrower to perform in any material respect its
obligations under the Loan Documents.

 

(u)                                 “Maturity Date” means October 31, 2015.

 

(v)                                 “Maximum Amount” means the lesser of
(i) $30,000,000 or (ii) an amount equal to 25% of the unpaid principal balance
of the Purchased Notes as to which there has not been a payment default, as such
Notes exist as of the date they became part of the Collateral, without taking
into account any amendments or waivers given after such date. For the purposes
of this definition, there shall be deemed to have been a payment default under
the Purchased Notes as to which there would have been a payment default absent
the receipt by the issuer(s) of such Purchased Notes of any loans or other
consideration made or paid to such issuer(s) by Borrower or any Affiliate of
Borrower.

 

(w)                               “Minimum Amount” means $1,000,000 or such
amount plus a whole multiple of $1,000 in excess thereof.

 

(x)                                 “Note” means the Amended and Restated Note
dated as of the date hereof delivered by Borrower to Bank relating to the Loans.

 

(y)                                 “OFAC” shall have the meaning given such
term in Section 14.17(d) below.

 

(z)                                  “PBGC” has the meaning given such term in
Section 6.15 below.

 

(aa)                          [Intentionally Omitted]

 

(bb)                          [Intentionally Omitted]

 

(cc)                            “Person” means an individual, a Corporation or a
government or any agency or subdivision thereof, or any other entity.

 

(dd)                          “Plan” has the meaning given such term in
Section 6.15 below.

 

3

--------------------------------------------------------------------------------


 

(ee)                            “Purchased Notes” means the Fifth Third Acquired
Notes and the Specified Notes.

 

(ff)          “Purchase Documents” means the Loan Purchase and Assumption
Agreements between Borrower and Fifth Third Bank dated on or about December 30,
2014 (the “Fifth Third Purchase Agreements”), and the Subordination Agreements
(the “Subordination Agreements”) dated on or about December 30, 2014 between
Borrower and Fifth Third Bank, and all of the Loan Documents, the Senior Debt
Agreements and the Subordinated Debt Agreements referred to therein, together
with all of the promissory notes, subordination agreements and other documents
furnished by Borrower to Bank which relate to the Specified Notes.

 

(gg)                            “Revolving Advances” has meaning set in
Section 2.2.

 

(hh)                          “Revolving Credit Commitment” has the meaning set
forth in Section 2.2 hereof.

 

(ii)                                  “Security Agreement” means the Amended and
Restated Security Agreement between Bank and Borrower dated as of the date
hereof.

 

(jj)                                “Specified Notes” means the promissory notes
which at any time are part of the Collateral, other than the Fifth Third
Acquired Notes.

 

1.2                               Accounting Terms. As used in this Agreement,
or any certificate, report or other document made or delivered pursuant to this
Agreement, accounting terms not defined elsewhere in this Agreement shall have
the respective meanings given to them under GAAP.

 

1.3                               UCC Terms. All terms used herein and defined
in the Uniform Commercial Code as in effect in the Commonwealth of Pennsylvania
from time to time shall have the meanings given therein unless otherwise defined
herein.

 

2.                                      CLOSING; CONDITIONS TO ADVANCES.

 

2.1                               Closing. Closing hereunder will take place
concurrently with the execution and delivery of this Agreement.

 

2.2                               The Revolving Advances. Bank agrees to make,
on the terms and conditions hereinafter set forth, advances (“Revolving
Advances”) to the Borrower from time to time on any Business Day during the
period from the date hereof until the Final Revolving Availability Date
provided, that on the date of any Revolving Advance, and after giving effect to
such Revolving Advance, the sum of the amount of such Revolving Advance and the
unpaid principal amount of the Advances previously made hereunder or under the
Original Loan Agreement shall not exceed the Maximum Amount. The agreement of
Bank referred to in the immediately preceding sentence is referred to herein as
the “Revolving Credit Commitment.” Each Revolving Advance shall be in an amount
not less than the Minimum Amount. Subject to the limitations contained in this
Agreement, the outstanding balance of the Revolving Advances may fluctuate from
time to time, to be reduced by repayments made by Borrower and increased by
future Revolving Advances made pursuant to Section 2.3. The aggregate
outstanding

 

4

--------------------------------------------------------------------------------


 

principal balance of all Advances shall be due and payable in full on the
Maturity Date. For the purposes of this Agreement, the Revolving Advances shall
be deemed to include the loan in the principal amount of $2,040,000 advanced by
Bank to Borrower on June 11, 2015 and the loan in the principal amount of
$4,750,000 made by Bank to Borrower on June 23, 2015.

 

2.3                               Making the Revolving Advances.

 

(a)                                 Each Revolving Advance shall be made on
notice, given not later than 1:00 P.M. (Philadelphia, Pennsylvania time), on the
second Business Day prior to the date of the proposed Revolving Advance, by the
Borrower to Bank . Each such notice of a Revolving Advance shall be by
telephone, which shall be confirmed immediately by a manually signed writing in
substantially the form of Exhibit “A” hereto (a “Notice of Revolving
Borrowing”), delivered to Bank by hand delivery or telecopier, specifying
therein the requested (i) date of such Revolving Advance, (ii) the amount of
such Revolving Advance and (iii) supplying the other information required to be
provided thereunder. Upon fulfillment of the applicable conditions set forth in
Section 2.6 hereof, Bank will make the amount of such Revolving Advance
available to the Borrower by crediting such amount to Borrower’s operating
account with Bank. Each Revolving Advance and each Advance shall be deemed to be
evidenced by the Note.

 

2.4                               Termination of the Revolving Credit
Commitment. Borrower may terminate the Revolving Credit Commitment by upon
written notice to Bank by 2 P.M. (Philadelphia, Pennsylvania time) on the fifth
Business Day immediately preceding the effective date of such termination,
provided that on such effective date, the unpaid principal balance and all
accrued and unpaid interest of all of the Loans, and all of the other
obligations of Borrower under the Loan Documents are paid in full.

 

2.5                               Non-Waiver of Rights. By completing the
closing hereunder, or by making Advances hereunder, Bank does not thereby waive
a breach of any warranty or representation made by Borrower or any Guarantor
hereunder or any agreement, document, or instrument delivered to Bank or
otherwise referred to herein, and any claims and rights of Bank resulting from
any breach or misrepresentation by Borrower or any guarantor are specifically
reserved by Bank.

 

2.6                               Certain Conditions to Revolving Advances.
Revolving Advances shall be conditioned upon the following conditions and each
request by Borrower for an Advance shall constitute a representation by Borrower
to Bank that each condition has been met or satisfied (it being acknowledged and
agreed, however, that Borrower shall be obligated to repay any Revolving Advance
made by Bank in the absence of the satisfaction of such conditions):

 

(a)                                 All representations and warranties of
Borrower contained herein or in the Loan Documents shall be true at and as of
the date of such Advance as if made on such date, and each request for a
Revolving Advance shall constitute reaffirmation by Borrower or Guarantors that
such representations and warranties are then true.

 

(b)                                 No condition or event shall exist or have
occurred at or as of the date of such Advance which would constitute a Default
or Event of Default hereunder.

 

(c)                                  No Material Adverse Effect shall have
occurred.

 

5

--------------------------------------------------------------------------------


 

(d)                                 The making of such Advance by Bank shall not
violate any law, rule or regulation applicable to Bank.

 

(e)                                  All purchase agreements, subordination
agreements, promissory notes and all of the loan documents relating to the loans
to be purchased by Borrower or to be made by Borrower with the proceeds of such
Advance shall be satisfactory to Bank, Bank shall concurrently with such
advance, obtain a first priority security interest in such promissory notes
perfected in accordance with the provisions of Section 9-313(a) or
Section 9-313(c) of the Uniform Commercial Code, and amendments to the Loan
Documents in form and substance satisfactory to Bank shall have been executed
and delivered to among other things, include such promissory notes and the
related documents as Loan Purchase Agreements and Purchased Notes.

 

(f)                                   Bank shall have received all certificates,
authorizations, affidavits, schedules and other documents which are provided for
hereunder or under the Loan Documents, or which Bank may reasonably request,
including, without limitation, an Addendum to the Control Agreement in form and
substance satisfactory to Bank.

 

2.7                               Use of Proceeds. Borrower shall use the
proceeds of the Revolving Advances solely (i) to purchase promissory notes (or
originate loans evidenced by promissory notes) from issuers, and with terms
satisfactory to Bank, and (ii) up to no more than $8,000,000 in the aggregate
for working capital purposes (including, without limitation, payment of interest
on Borrower’s “baby bonds”) and to pay dividends to Borrower’s Shareholders).

 

3.                                      INTEREST RATE.

 

3.1                               Interest. Interest on the unpaid principal
balance of the Note will, subject to the provisions of Section 3.2, accrue at
the rate of five percent (5%) per annum from the date of the Note until final
payment.

 

3.2                               Default Interest. Interest will accrue on the
principal balance of the Note after the occurrence and during the continuance of
an Event of Default or the Maturity Date at the rate of ten percent (10%) per
annum (the “Default Rate”).

 

3.3                               Post Judgment Interest. Any judgment obtained
for sums due hereunder or under the Loan Documents will accrue interest at the
Default Rate until paid.

 

3.4                               Calculation. Interest will be computed on the
basis of a year of 360 days and paid for the actual number of days elapsed.

 

3.5                               Limitation of Interest to Maximum Lawful Rate.
In no event will the rate of interest payable hereunder exceed the maximum rate
of interest permitted to be charged by applicable law (including the choice of
law rules) and any interest paid in excess of the permitted rate will be
refunded to Borrower. Such refund will be made by application of the excessive
amount of interest paid against any sums outstanding hereunder and will be
applied in such order as Bank may determine. If the excessive amount of interest
paid exceeds the sums outstanding, the portion exceeding the sums outstanding
will be refunded in cash by Bank. Any such crediting or refunding will not cure
or waive any default by Borrower. Borrower agrees, however, that in determining
whether or not any interest payable hereunder exceeds the highest

 

6

--------------------------------------------------------------------------------


 

rate permitted by law, any non- principal payment, including without limitation
prepayment fees and late charges, will be deemed to the extent permitted by law
to be an expense, fee, premium or penalty rather than interest.

 

4.                                      PAYMENTS AND FEES.

 

4.1                               Payment Method. Borrower irrevocably
authorizes Bank to debit all payments required to be made by Borrower hereunder
or under the Loan on the date due from any deposit account maintained by
Borrower with Bank. Otherwise, Borrower will be obligated to make such payments
directly to Bank by wire transfer pursuant to instructions given from time to
time by Bank to Borrower. All payments are to be made in immediately available
funds. If Bank accepts payment in any other form, such payment shall not be
deemed to have been made until the funds comprising such payment have actually
been received by or made available to Bank.

 

4.2                               Interest Payments. Borrower will pay interest
on the outstanding principal balance of the Note in arrears on the first day of
each calendar month, commencing July 1, 2015, and upon payment in full of the
Note.

 

4.3                               Commitment Fee. In consideration of Bank’s
agreements contained herein, Borrower shall pay to Bank at the closing hereunder
a non-refundable commitment fee of $150,000.

 

4.4                               Late Charge. In the event that Borrower fails
to pay any interest or any fees or expenses payable hereunder within fifteen
(15) days after any such payment is first due, in addition to paying such sums,
Borrower will pay to Bank a late charge equal to five percent (5%) of such past
due payment as compensation for the expenses incident to such past due payment.

 

4.5                               Unused Commitment Fee. Borrower shall pay to
Bank a fee from the date hereof through the earlier of the Maturity Date or the
effective date of the termination of the Revolving Credit Commitment in an
amount equal to the product of (i) 0.5% multiplied by (ii) the average daily
unused portion of the Revolving Credit Commitment. Such fee shall be (i) payable
monthly on the first day of each month, commencing August 1, 2015, and on the
earlier of the Maturity Date or the effective date of the termination of the
Revolving Credit Commitment, and (ii) calculated on the basis of a 360 day year
for the actual number of days elapsed.

 

4.6                               Application of Payments. Any and all payments
on account of the Loan will be applied to accrued and unpaid interest,
outstanding principal and other sums due hereunder or under the Loan Documents,
in such order as Bank, in its discretion, elects. If Borrower makes a payment or
payments and such payment or payments, or any part thereof, are subsequently
invalidated, declared to be fraudulent or preferential, set aside or are
required to be repaid to a trustee, receiver, or any other person under any
bankruptcy act, state or federal law, common law or equitable cause, then to the
extent of such payment or payments, the obligations or part thereof hereunder
intended to be satisfied shall be revived and continued in full force and effect
as if said payment or payments had not been made.

 

7

--------------------------------------------------------------------------------


 

4.7                               Loan Account. Bank will open and maintain on
its books a loan account (the “Loan Account”) with respect to the Loan,
repayments, prepayments, the computation and payment of interest and fees and
the computation and final payment of all other amounts due and sums paid to Bank
under this Agreement. Except in the case of manifest error in computation, the
Loan Account will be conclusive and binding on the Borrower as to the amount at
any time due to Bank from Borrower under this Agreement or the Note.

 

4.8                               Indemnity; Loss of Margin. In the event that
any present or future law, rule, regulation, treaty or official directive or the
interpretation or application thereof by any central bank, monetary authority or
governmental authority, or the compliance with any guideline or request of any
central bank, monetary authority or governmental authority (whether or not
having the force of law):

 

(a)                                 subjects Bank to any tax with respect to any
amounts payable under this Agreement or the other Loan Documents by Borrower or
otherwise with respect to the transactions contemplated under this Agreement or
the other Loan Documents (except for taxes on the overall net income of Bank
imposed by the United States of America or any political subdivision thereof);
or

 

(b)                                 imposes, modifies or deems applicable any
deposit insurance, reserve, special deposit, capital maintenance, capital
adequacy, or similar requirement against assets held by, or deposits in or for
the account of, or loans or Advances or commitment to make loans or Advances by,
Bank; or

 

(c)                                  imposes upon Bank any other condition with
respect to extensions of credit or the commitment to make Advances or extensions
of credit under this Agreement, and the result of any of the foregoing is to
increase the costs of Bank, reduce the income receivable by or return on equity
of Bank or impose any expense upon Bank with respect to any extensions of credit
or commitments to make extensions of credit under this Agreement, Bank shall so
notify Borrower in writing. Borrower agrees to pay Bank the amount of such
increase in cost, reduction in income, reduced return on equity or capital, or
additional expense within ten (10) days after presentation by Bank of a
statement concerning such increase in cost, reduction in income, reduced return
on equity or capital, or additional expense. Such statement shall set forth a
brief explanation of the amount and Bank’s calculation of the amount (in
determining such amount Bank may use any reasonable averaging and attribution
methods), which statement shall be conclusively deemed correct absent manifest
error. If the amount set forth in such statement is not paid within ten
(10) Business Days after such presentation of such statement, interest will be
payable on the unpaid amount at the Default Rate from the due date until paid,
both before and after judgment.

 

5.                                      SECURITY: COLLECTION OF RECEIVABLES AND
PROCEEDS OF COLLATERAL.

 

5.1                               Security Interest in Collateral. As security
for the full and timely payment and performance of all Bank Indebtedness,
Borrower has granted to Bank a security interest in the Collateral pursuant to
the terms of the Original Security Agreement dated December 30, 2014, which
grant is confirmed in the Security Agreement.

 

8

--------------------------------------------------------------------------------


 

5.2                               General. The above-described security
interests and liens shall not be rendered void by the fact that no Bank
Indebtedness exists as of any particular date, but shall continue in full force
and effect until Bank Indebtedness has been repaid, the Revolving Credit
Commitment has been terminated, and Bank has no agreement or commitment
outstanding pursuant to which Bank may extend credit to or on behalf of
Borrower. IT IS THE EXPRESS INTENT OF THE BORROWER THAT ALL OF THE COLLATERAL
SHALL SECURE NOT ONLY THE OBLIGATIONS UNDER THE LOAN DOCUMENTS, BUT ALSO ALL
OTHER PRESENT AND FUTURE OBLIGATIONS OF BORROWER TO BANK.

 

6.                                      REPRESENTATIONS AND WARRANTIES. Borrower
represents and warrants as follows:

 

6.1                               Valid Organization, Good Standing and
Qualification. Borrower is a corporation duly formed, validly subsisting and in
good standing under the laws of the State of Delaware, has full power and
authority to execute, deliver and comply with the Loan Documents, and to carry
on its business as it is now being conducted, and is duly licensed or qualified
as a foreign corporation in good standing under the laws of each jurisdiction in
which the character or location of the properties owned by it or the business
transacted by it requires such licensing or qualification, except where the
failure to be so licensed or qualified could not reasonably be expected to
result in a Material Adverse Effect.

 

6.2                               Licenses. Borrower has all licenses,
registrations, approvals and other authority as may be necessary to enable
Borrower to (i) own and operate its business and perform all services and
business which Borrower performs in any state, municipality or other
jurisdiction, except where the failure to be so licensed or registered or to
have such approval or authority could not reasonably be expected to result in a
Material Adverse Effect; and (ii) act and operate as a business development
company and an investment company (as that term is used in the Investment
Company Act), and is registered as an investment company under such Act.

 

6.3                               Purchase Documents; The Purchased Loans. Each
of the representations and warranties made by Borrower in the Purchase Documents
is true correct as of the date when made, is true and correct on the date
hereof, and will remain true and correct until Bank Indebtedness is paid in
full. To the best knowledge of Borrower, each of the representations and
warranties of Fifth Third Bank (“Seller”) and any other seller or issuer of the
Specified Notes made in the Purchase Documents was true and correct on the date
when made and is continues to be true and correct. Borrower has heretofore
delivered to Bank the original Purchased Notes and all original assignments
thereof in favor of Borrower, including those delivered by Seller and other
sellers to Borrower under the Purchase Documents, together with instruments of
assignment duly endorsed in blank by Borrower. As of the date hereof, the
principal balance outstanding and accrued and unpaid interest on each Purchased
Note is identified on Schedule 6.3 hereto. To the best knowledge of Borrower,
except as shown in Schedule 6.3A attached hereto, there is no default or event
of default (as those terms are used in the Purchased Notes) or event which with
the passage of time or the giving of notice, or both, would constitute a default
or event of default or give any Person the right to accelerate any of the
Purchased Notes, and no Person has any right of set-off, defense or counterclaim
to any of the obligations under the Purchased Notes or any obligations related
thereto. Schedule 6.3 attached hereto lists all of the interest payments
received by U.S. Bank, N.A. from January 1, 2015 to

 

9

--------------------------------------------------------------------------------


 

May 31, 2015 under each of the Purchased Notes which have been or are being
purchased on or prior to the date hereof.

 

6.4                               Financial Statements. Except as shown on
Schedule 6.4 attached hereto, Borrower’s audited consolidated financial
statements included in its Form 10-K filed with the Securities and Exchange
Commission for its fiscal year ended October 31, 2013 and (b) its internally
prepared interim consolidated financial statements included in its Form 10-Q
filed with the Securities and Exchange Commission for its fiscal quarter ended
July 31, 2014, are correct and complete, fairly present in all material respects
the financial condition and the results of operations of Borrower at such dates
and for the periods reported thereon, and have been prepared in accordance with
GAAP. With respect to the interim statements, such statements are subject to
year-end adjustment and any accompanying footnotes.

 

6.5                               No Material Adverse Effect. Except as shown in
Schedule 6.4 attached hereto, no Material Adverse Effect has occurred since
January 1, 2013.

 

6.6                               Pending Litigation or Proceedings. Except as
set forth on Schedule 6.6 attached hereto, there are no judgments outstanding or
actions, suits or proceedings pending or, to the best of Borrower’s knowledge,
threatened against or affecting Borrower, at law or in equity or before or by
any federal, state, municipal or other governmental department, commission,
board, bureau, agency or instrumentality, domestic or foreign which could
reasonably be expected to result in a Material Adverse Effect.

 

6.7                               Due Authorization: No Legal Restrictions. The
execution, delivery and performance by Borrower of the Loan Documents, the
consummation by Borrower of the transactions contemplated by the Loan Documents
and the fulfillment and compliance with the respective terms, conditions and
provisions of the Loan Documents: (a) have been duly authorized by all requisite
corporate or other action of Borrower, (b) will not conflict with or result in a
breach of, or constitute a default (or might, upon the passage of time or the
giving of notice or both, constitute a default) under, any of the terms,
conditions or provisions of any applicable statute, law, rule, regulation or
ordinance, or Borrower’s formation or governing documents or any indenture,
mortgage, loan or credit agreement or instrument to which Borrower is a party or
by which Borrower is bound or affected, or any judgment or order of any court or
governmental department, commission, board, bureau, agency or instrumentality,
domestic or foreign, and (c) will not result in the creation or imposition of
any lien, charge or encumbrance of any nature whatsoever upon any of the
property or assets of Borrower under the terms or provisions of any such
agreement or instrument, except liens in favor of Bank.

 

6.8                               Enforceability. The Loan Documents have been
duly executed by Borrower and delivered to Bank and constitute legal, valid and
binding obligations of Borrower, enforceable against Borrower in accordance with
their terms, except as enforceability may be limited by any bankruptcy,
insolvency, reorganization, moratorium or other laws or equitable principles
affecting creditors’ rights generally.

 

6.9                               No Default Under Other Obligations, Orders or
Governmental Regulations. Borrower is not in violation of its Certificate of
Incorporation or governing documents, and Borrower is not in material default in
the performance or observance of any of

 

10

--------------------------------------------------------------------------------


 

its obligations, covenants or conditions contained in any indenture or other
agreement creating, evidencing or securing any Indebtedness or pursuant to which
any such Indebtedness is issued or in violation of or in default under any other
agreement or instrument or any judgment, decree, order, statute, rule or
governmental regulation, applicable to it or by which its properties may be
bound or affected.

 

6.10                        Governmental Consents. No consent, approval or
authorization of or designation, declaration or filing with any governmental
authority on the part of Borrower is required in connection with the execution,
delivery or performance by Borrower of the Loan Documents or the consummation of
the transactions contemplated thereby.

 

6.11                        Taxes. Borrower has filed all tax returns which it
is required to file and has paid, or made provision for the payment of, all
taxes which have or may have become due pursuant to such returns or pursuant to
any assessment received by it except such taxes (other than real estate taxes
which must be paid regardless of challenge), if any, as are being contested in
good faith by appropriate proceedings promptly initiated and diligently
conducted by Borrower and with respect to which neither execution nor a
foreclose sale or similar procedure has been commenced (or such proceedings have
been stayed pending the disposition of such contest of validity), and (a) it
shall have set aside on its books adequate reserves with respect thereto, and
(b) either (i) it shall have deposited with Bank adequate cash reserves with
respect thereto or (ii) Bank shall have established an adequate reserve against
Eligible Receivables with respect thereto (each the “Tax Reserve”). Such tax
returns are complete and accurate in all respects. Borrower has received no
written notice of any proposed additional assessment or basis for any assessment
of additional taxes.

 

6.12                        Title to Collateral; Possession. The Collateral is
and will be owned by Borrower free and clear of all liens and other encumbrances
of any kind (including liens or other encumbrances upon properties acquired or
to be acquired under conditional sales agreements or other title retention
devices), excepting only liens in favor of Bank and the Permitted Liens.
Borrower will defend the Collateral against any claims of all persons or
entities other than Bank. Because of applicable statutory or regulatory
restrictions, Borrower is not as of the date hereof permitted to give Bank
itself physical possession of the promissory notes which are part of the
Collateral because of regulations relating to business development companies,
but Bank will be deemed to have possession thereof pursuant to
Section 9-314(c) of the Uniform Commercial Code by virtue of acknowledgements
from U.S. Bank, National Association and Fifth Third Bank, that while such
entities have possession of such promissory notes, they are holding possession
for Bank’s benefit.

 

6.13                        Names. During the past five (5) years, Borrower has
not been known by any names (including trade names) other than those set forth
in Schedule 6.13 attached hereto and has not been located at any addresses other
than those set forth on Schedule 6.13 attached hereto.

 

6.14                        Current Compliance. Borrower is currently in
compliance with all of the terms and conditions of the Loan Documents.

 

11

--------------------------------------------------------------------------------


 

6.15                        Pension Plans. Except as disclosed on Schedule 6.15
hereto, (a) Borrower has no obligations with respect to any employee pension
benefit plan (“Plan”) (as such term is defined in the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”)), (b) no events, including, without
limitation, any “Reportable Event” or “Prohibited Transaction” (as those terms
are defined under ERISA), have occurred in connection with any Plan of Borrower
which might constitute grounds for the termination of any such Plan by the
Pension Benefit Guaranty Corporation (“PBGC”) or for the appointment by any
United States District Court of a trustee to administer any such Plan, (c) all
of the Borrower’s Plans meet with the minimum funding standards of Section 302
of ERISA, and (d) Borrower has no existing liability to the PBGC. Borrower is
not subject to or bound to make contributions to any “multi-employer plan” as
such term is defined in Section 4001(a)(3) of ERISA.

 

6.16                        Material Contracts; Purchase Documents. Borrower has
complied in all material respects with the provisions of all material agreements
and other documents to which it is a party or by which it is bound and is not in
material default thereunder. To Borrower’s knowledge, no other party is in
material default under any such material documents or Purchase Documents and no
event has occurred which, but for the giving of notice or the passage of time or
both, would constitute an event of default thereunder. Borrower has delivered to
Bank true, complete and correct copies of all of the Fifth Third Purchase
Agreements, and copies of the Fifth Third Acquired Notes and the Specified Notes
and all related Subordination Agreements, and there have been no amendments
thereto.

 

6.17                        Intellectual Property. Borrower owns or possesses
the irrevocable right to use all of the patents, trademarks, service marks,
trade names, copyrights, licenses, franchises and permits and rights with
respect to the foregoing necessary to own and operate the Borrower’s properties
and to carry on its business as presently conducted and presently planned to be
conducted without, to Borrower’s knowledge, conflict with the rights of others.

 

6.18                        Notification to Obligors. Borrower has directed all
of the obligors under the Specified Notes listed on Schedule A to the Control
Agreement and the Fifth Third Acquired Notes to make all payments due thereunder
to U.S. Bank, National Association. Borrower will not terminate or modify any
directions referred to above in this paragraph.

 

6.19                        Statements in Public Filings. Except as shown in
Schedule 6.4 attached hereto, all of the statements and information made or
supplied by Borrower in its filings under the Securities Act of 1933, as
amended, the Investment Company Act, and the Securities Exchange Act of 1934, as
amended, are true and correct in all material respects, and do not omit to state
a material fact necessary to make the statements made in light of the
circumstances under which they were made, not misleading.

 

6.20                        Accuracy of Representations and Warranties. No
representation or warranty by Borrower contained herein or in any certificate or
other document furnished by Borrower pursuant hereto or in connection herewith
fails to contain any statement of material fact necessary to make such
representation or warranty not misleading in light of the circumstances under
which it was made. There is no fact which Borrower knows and has not

 

12

--------------------------------------------------------------------------------


 

disclosed to Bank, which does or may materially and adversely affect Borrower,
or any of its operations.

 

7.                                      GENERAL COVENANTS. Borrower will comply
with the following:

 

7.1                               Payment of Principal, Interest and Other
Amounts Due. Borrower will pay when due all Bank Indebtedness and all other
amounts payable by it hereunder.

 

7.2                               Actions with respect to Purchased Notes.
Borrower will, within two Business Days after it has knowledge of any default
under any of the Purchased Notes, give to Bank written notice thereof, and will
provide such other information as Bank may request in connection therewith.
Borrower shall not, without Bank’s prior written consent, take any action with
respect to such default, and shall promptly take, at Borrower’s expense, any
such lawful action as Bank shall request Borrower to take in connection with
such default. In addition, Borrower hereby appoints Bank and each of its
officers with full power of substitution, as Borrower’s attorney-in-fact, to
take any and all action in Borrower’s name, place and stead, as Bank shall deem
necessary or appropriate with respect to such default. This power of attorney is
coupled with an interest, and is irrevocable.

 

7.3                               [Intentionally Omitted]

 

7.4                               Disposition of Assets; Certain Prepayments.
Borrower will not sell, lease, transfer or otherwise dispose (a “Disposition”)
of any of its property or assets except for the sale of assets in the ordinary
course of Borrower’s business, consistent with past practices, that could not
reasonably be expected to result in a Material Adverse Effect. Borrower may also
from time to time sell a portion of the Collateral, provided that such sale
could not reasonably be expected to result in a Material Adverse Effect and the
cash proceeds of such sale are in excess of 90% of the market value of such
Collateral as set forth in the valuations therefor as of October 31, 2014
previously given by Borrower to Bank, and provided further that, in such case,
and in the case of any Disposition referred to in the first sentence of this
Paragraph, (a) as of the date of such sale and after giving effect thereto, no
Default or Event of Default shall exist or have occurred and be continuing,
(b) Bank shall have received not less than five (5) Business Days prior written
notice of such sale, and (c) Borrower shall, within one Business Day after the
receipt of the proceeds of any such Disposition, pay to Bank, as a mandatory
prepayment of the Loans, all of the proceeds of such Disposition (net of any
taxes payable by Borrower with respect to such Disposition, and reasonable
expenses incurred by Borrower relating thereto) which is a Disposition of any
equity interest or loans or notes receivable of Borrower. Borrower shall also
make a mandatory prepayment of the Loans in an amount equal to the net proceeds
of any Disposition by any specified subsidiary of any equity interest or loans
or Notes receivable incurred, by any entity of which Borrower owns, directly or
indirectly, more than 50% of the equity interests of such entity (a “Specified
Subsidiary”). Any such sale of Collateral shall not terminate Bank’s security
interest in the proceeds of any such sale of Collateral, and such proceeds shall
be required to be paid by Borrower concurrently with Borrower’s receipt thereof,
as a mandatory prepayment of the Note. Notwithstanding the foregoing, Bank
agrees that this Section 7.4 shall not (except as set forth above with respect
to Dispositions or any sales of Collateral) in any way constrain or affect
Borrower’s ability to deal with its debt or equity investments in the ordinary
course of its business, including, but not limited to, amending loan

 

13

--------------------------------------------------------------------------------


 

documents, extending maturities, modifying interest rates or granting discounts
(otherwise permitted by any applicable subordination or intercreditor
agreement), granting waivers or forbearances, and dealing with its collateral,
in each case in Borrower’s reasonable discretion as a lender in the normal
course of its prior practices; provided that no modification of any existing
subordination agreement or any new subordination agreement shall be agreed to by
Borrower, and Borrower shall not give any waivers under any such agreements, nor
shall there be a Disposition of any of the Collateral without Borrower’s prior
written consent (except as set forth above).

 

Bank agrees to give, within two (2) Business Days after it receives a request
therefor by MVC, a notice to the U.S. Bank, N.A. under the Control Agreement
directing that the portion of the Collateral which is the subject of a sale
permitted under this Section 7.4 may be released to Borrower, provided that at
the time it gives such direction, it is satisfied in its reasonable discretion
that the conditions for sale of such Collateral referred in this Section 7.4
have been satisfied.

 

To the extent that Bank receives under the Control Agreement payments made under
the Purchased Notes pursuant to the Control Agreement which are not regularly
scheduled interest payments under the Purchased Notes, such payments will be
applied as a mandatory prepayment of the Note.

 

7.5                               Merger; Consolidation; Business Acquisitions:
Subsidiaries. Borrower will not merge into or consolidate with any Person,
acquire any material portion of the stock, ownership interests, assets or
business of any Person, or permit any Person to merge into it; provided,
however, that Equus Total Return, Inc. shall be permitted to merge into or
consolidate with Borrower, provided that Borrower is the surviving corporation.

 

7.6                               Taxes; Claims for Labor and Materials.
Borrower will pay or cause to be paid when due all taxes, assessments,
governmental charges or levies imposed upon it or its income, profits, payroll
or any property belonging to it, including without limitation all withholding
taxes, and all claims for labor, materials and supplies which, if unpaid, might
become a lien or charge upon any of its properties or assets; provided that it
shall not be required to pay any such tax (other than real estate taxes which
must be paid regardless of challenge), assessment, charge, levy or claim so long
as the validity thereof shall be contested in good faith by appropriate
proceedings promptly initiated and diligently conducted by it, and neither
execution nor foreclosure sale or similar proceedings shall have been commenced
in respect thereof (or such proceedings shall have been stayed pending the
disposition of such contest of validity), and (a) it shall have set aside on its
books adequate reserves with respect thereto, and (b) either (i) it shall have
deposited with Bank adequate cash reserves with respect thereto or (ii) Bank
shall have established a Tax Reserve with respect thereto. Borrower will not
file or consent to the filing of, any consolidated income tax return with any
Person other than a Subsidiary.

 

7.7                               Liens. Borrower will not create, incur or
permit to exist any mortgage, pledge, encumbrance, lien, security interest or
charge of any kind (including liens or charges upon properties acquired or to be
acquired under conditional sales agreements or other title retention devices) on
its property or assets, whether now owned or hereafter acquired, or upon any
income, profits or proceeds therefrom on the Collateral, other than the
Permitted Liens.

 

14

--------------------------------------------------------------------------------


 

7.8                               Existence; Approvals; Qualification; Business
Operations; Compliance with Laws. Borrower will (a) obtain, preserve and keep in
full force and effect its separate corporate existence and all rights, licenses,
registrations and franchises necessary to the proper conduct of its business or
affairs, including, without limitation, its registration under the Investment
Company Act; (b) qualify and remain qualified as a foreign corporation in each
jurisdiction in which the character or location of the properties owned by it or
the business transacted by it requires such qualification except where the
failure to be so qualified could not reasonably be a business development
company (as that term is used in the Investment Company Act) expected to result
in a Material Adverse Effect; and (c) continue to operate its business as
presently operated and will not engage in any new businesses without the prior
written consent of Bank not to be withheld, delayed or conditioned. Borrower
will comply in all material respects with the requirements of all applicable
laws and all rules, regulations (including environmental regulations) and orders
of regulatory agencies and authorities having jurisdiction over it, including,
without limitation, the Investment Company Act, and Borrower will continue to
qualify, and be licensed, as a business development company (as that term is
used in the Investment Company Act).

 

7.9                               Maintenance of Properties, Intellectual
Property. Borrower will maintain, preserve, protect and keep or cause to be
maintained, preserved, protected and kept its real and personal property used or
useful in the conduct of its business in good working order and condition,
reasonable wear and tear excepted, and will pay and discharge when due the cost
of repairs to and maintenance of the same.

 

Borrower will, if requested by Bank, (a) execute and deliver to Bank
assignments, financing statements, patent mortgages or such other documents, in
form and substance acceptable to Bank, necessary to perfect and maintain Bank’s
security interest in all existing and future patents, patent applications,
trademarks, trademark applications, and other general intangibles owned by
Borrower; (b) furnish Bank with evidence satisfactory to Bank, in its sole
discretion, that all actions necessary to maintain and protect each trademark
and patent owned by Borrower or its employees have been taken in a timely
manner; and (c) execute and deliver to Bank an agreement permitting Bank to
exercise all of Borrower’s rights in, to and under any patent or trademark owned
by Borrower or any of its employees.

 

7.10                        Insurance. Borrower will carry adequate insurance
issued by an insurer reasonably acceptable to Bank, in amounts and against all
such liability and hazards as are usually carried by entities engaged in the
same or a similar business similarly situated or as may be required by Bank. In
the case of insurance on any of the Collateral, Borrower shall carry insurance
in the full insurable value thereof and cause Bank to be named as loss payee
(with a Bank’s loss payable endorsement) with respect to all personal property,
and additional insured with respect to all liability insurance, as its interests
may appear with thirty (30) days’ notice to be given Bank by the insurance
carrier prior to cancellation or material modification of such insurance
coverage.

 

Borrower shall cause to be delivered to Bank the insurance policies therefor or,
in the alternative, evidence of insurance, and at least thirty (30) days prior
to the expiration of any such insurance, additional policies or duplicates
thereof or, in the alternative, evidence of insurance evidencing the renewal of
such insurance and payment of the premiums therefor. Upon Bank’s

 

15

--------------------------------------------------------------------------------


 

request after the occurrence and during the continuance of an Event of Default,
Borrower shall direct all insurers that in the event of any loss thereunder or
the cancellation of any insurance policy, the insurers shall make payments for
such loss and pay all returned or unearned premiums directly to Bank and not to
Borrower and Bank jointly.

 

In the event of any insurable loss, Borrower will give Bank prompt notice
thereof and, after the occurrence and during the continuance of an Event of
Default, Bank may make proof of loss whether the same is done by Borrower. Bank
is granted a power of attorney by Borrower with full power of substitution such
that, upon the occurrence and during the continuance of an Event of Default,
Bank shall be entitled to file any proof of loss in Borrower’s or Bank’s name,
to endorse Borrower’s name on any check, draft or other instrument evidencing
insurance proceeds, and to take any action or sign any document to pursue any
insurance loss claim. Such power being coupled with an interest is irrevocable.

 

In the event of any loss for which insurance proceeds are disbursed to Bank,
Bank, at its option, may (a) retain and apply all or any part of the insurance
proceeds to reduce, in such order and amounts as Bank may elect, Bank
Indebtedness, or (b) disburse all or any part of such insurance proceeds to or
for the benefit of Borrower for the purpose of repairing or replacing Collateral
after receiving proof satisfactory to Bank of such repair or replacement, in
either case without waiving or impairing Bank Indebtedness or any provision of
this Agreement. Any deficiency thereon shall be paid by Borrower to Bank upon
demand. Borrower shall not take out any insurance without having Bank named as
loss payee or additional insured thereon. Borrower shall bear the full risk of
loss from any loss of any nature whatsoever with respect to the Collateral.

 

Notwithstanding the foregoing, in the event that Borrower suffers a casualty
loss and desires to use the proceeds of its casualty loss insurance to repair or
replace damaged equipment which was Collateral hereunder, Bank will permit
Borrower to utilize the proceeds of such insurance solely to purchase such
replacement equipment and inventory or to repair such equipment, provided that:
(i) Borrower confirms to Bank in writing that it intends to continue its
business operations, (ii) Bank will hold such insurance proceeds and will
disburse such proceeds upon receipt by Bank of evidence satisfactory to Bank
that such proceeds will be used to purchase equipment and inventory as required
above, (iii) disbursement of proceeds will be in compliance with such procedures
as Bank may require, e.g. checks payable to the equipment vendor or inventory
supplier, (iv) no Event of Default has occurred and is continuing, and (v) such
loss does not occur within four (4) months of the expiration of the Maturity
Date.

 

7.11                        Inspections: Examinations. Borrower hereby
irrevocably authorizes and directs all accountants and auditors employed by
Borrower at any time to exhibit and deliver to Bank copies of any and all of
Borrower’s financial statements, trial balances or other accounting records of
any sort in the accountant’s or auditor’s possession and copies of all reports
submitted to Borrower by such accountants or auditors, including management
letters, “comment” letters and audit reports, and to disclose to Bank any
information they may have concerning Borrower’s financial status and business
operations. Borrower further authorizes all federal, state and municipal
authorities to furnish to Bank copies of reports or examinations relating to
Borrower, whether made by Borrower or otherwise.

 

16

--------------------------------------------------------------------------------


 

Bank and its agents may and, provided no Event of Default has occurred and is
continuing, upon reasonable prior notice and during regular business hours,
visit and inspect any of the properties of Borrower, examine (either by Bank’s
employees or by independent accountants or other agents) any of the Collateral
or other assets of Borrower, including the books of account of Borrower, and
discuss the affairs, finances and accounts of Borrower with its officers and
with its independent accountants, at such times as Bank may desire. Borrower
will pay Bank’s reasonable costs and expenses in connection with such visits and
inspections not more than twice in any calendar year; provided however, after
the occurrence of an Event of Default there shall be no limit on Borrower’s
obligations to reimburse Bank for its costs and expenses in connection with such
visits and inspections.

 

7.12                        Default Under Other Indebtedness. Borrower will not
permit any of its Indebtedness to be in default if such default could reasonably
be expected to result in a Material Adverse Effect. If any Indebtedness of
Borrower is declared or becomes due and payable before its expressed maturity by
reason of default or otherwise or, to the knowledge of Borrower, the holder of
any such Indebtedness shall have the right (or upon the giving of notice or the
passage of time, or both, shall have the right) to declare such Indebtedness to
be so due and payable, Borrower will immediately give Bank written notice of
such declaration, acceleration or right of declaration.

 

7.13                        Pension Plans. Borrower will (a) keep in full force
and effect any and all Plans which are presently in existence or may, from time
to time, come into existence under ERISA, unless such Plans can be terminated
without material liability to Borrower in connection with such termination (as
distinguished from any continuing funding obligation); (b) make contributions to
all of Borrower’s Plans in a timely manner and in a sufficient amount to comply
with the requirements of ERISA; (c) comply with all material requirements of
ERISA which relate to such Plans so as to preclude the occurrence of any
Reportable Event, Prohibited Transaction or material “accumulated funding
deficiency” as such term is defined in ERISA; and (d) notify Bank promptly upon
receipt by Borrower of any notice of the institution of any proceeding or other
action which may result in the termination of any Plan and deliver to Bank,
promptly after the filing or receipt thereof, copies of all reports or notices
which Borrower files or receives under ERISA with or from the Internal Revenue
Service, the PBGC, or the U.S. Department of Labor.

 

7.14                        Amendment to Formation or Governing Documents.
Borrower shall not make any amendment to its Certificate of Incorporation or
other governing documents without providing Bank with ten (10) day’s prior
notice thereof. Borrower will provide Bank with a copy of any proposed
amendments to its formation or governing documents prior to adoption. Borrower
will not cause or permit any corporate division or similar event with respect to
such Borrower.

 

7.15                        Name; Address or State of Organization Change.
Borrower will not change its name or change or add any address or location
except upon ten (10) days prior written notice to Bank and delivery to Bank of
any items requested by Bank to maintain perfection and priority of Bank’s
security interests and access to Borrower’s books and records. Borrower shall
not change its state of organization or take any action which would result in a
change in Borrower’s state of organization without Bank’s prior written consent.

 

17

--------------------------------------------------------------------------------


 

7.16                        Notices. Borrower will promptly notify Bank of
(a) any action or proceeding brought against Borrower wherein such action or
proceeding could, if determined adversely to Borrower, reasonably be expected to
result in a Material Adverse Effect, or (b) Borrower’s becoming aware of the
occurrence of any Default or Event of Default.

 

7.17                        Additional Documents and Future Actions. Borrower
will, at its sole cost, take such actions and provide Bank from time to time
with such agreements, financing statements and additional instruments, documents
or information as Bank may deem necessary or advisable to perfect, protect,
maintain or enforce the security interests in the Collateral, to permit Bank to
protect or enforce its interest in the Collateral, or to carry out the terms of
the Loan Documents. Borrower hereby authorizes and appoints Bank as its
attorney-in-fact, with full power of substitution, to take such actions as Bank
may deem advisable to protect the Collateral and its interests thereon and its
rights hereunder, to execute on Borrower’s behalf and file at Borrower’s expense
financing statements, and amendments thereto, in those public offices deemed
necessary or appropriate by Bank to establish, maintain and protect a
continuously perfected security interest in the Collateral, and to execute on
Borrower’s behalf such other documents and notices as Bank may deem advisable to
protect the Collateral and its interests therein and its rights hereunder. Such
power being coupled with an interest is irrevocable.

 

7.18                        No Amendment or Waiver of Purchase Documents or
Subordination Agreements. Subject to the provisions of the last sentence of
Section 7.4, Borrower will not, without Bank’s prior written consent (which may
be withheld by Bank in its sole discretion), agree to any amendment or
modification of, or grant any waiver under, any of the Purchase Documents, the
Subordination Agreements, the Fifth Third Acquired Notes or the Specified Notes.

 

8.                                      ACCOUNTING RECORDS. REPORTS AND
FINANCIAL STATEMENTS.

 

Borrower will maintain books of record and account in which full, correct and
current entries in accordance with GAAP, if applicable, will be made of all of
its dealings, business and affairs, and Borrower will deliver to Bank the
following:

 

8.1                               Annual and Interim Statements. As soon as
available, and in any event on or prior to July 31, 2015, Borrower shall deliver
to Bank Borrower’s audited consolidated financial statements for the period
ended October 31, 2014. Borrower will deliver to Bank, as soon as available, and
in any event no later than August 30, 2015, Borrower’s internally prepared
consolidated financial statements for its fiscal quarters ended January 31, 2015
and April 30, 2015, and year to date. Borrower’s unaudited consolidated
financial statements for each of its quarterly fiscal period thereafter will be
delivered to Bank as soon as available, and in any event within 45 days after
the end of each such fiscal quarterly period.

 

All such financial statements shall set forth in comparative form the
corresponding figures as at the end of the previous fiscal year, all in
reasonable detail, including all supporting schedules and comments. The
foregoing statements shall be prepared in accordance with GAAP.

 

8.2                               Audit Reports. Promptly upon receipt thereof,
a copy of each other report submitted to Borrower by its independent outside
accountants, including management letters and

 

18

--------------------------------------------------------------------------------


 

“comment” letters issued in connection with any annual, interim or special audit
report made by them of the books of Borrower.

 

8.3                               Reports to Governmental Agencies and Other
Creditors. With reasonable promptness, copies of all such financial reports,
statements and returns which Borrower shall file with the Securities and
Exchange Commission and any other federal or state department, commission,
board, bureau, agency or instrumentality.

 

8.4                               Requested Information. With reasonable
promptness, all such other data and information in respect of the condition,
operation and affairs of Borrower, as Bank may reasonably request from time to
time.

 

9.                                      CONDITIONS OF CLOSING. The obligation of
Bank to make available the initial Revolving Advance is subject to the
performance by Borrower of all of its agreements to be performed hereunder and
to the following further conditions (any of which may be waived by Bank):

 

9.1                               Loan Documents. Borrower will have executed
and delivered to Bank the Loan Documents and all of the items required to be
delivered to Bank under the terms thereof, at or prior to closing hereunder.

 

9.2                               Representations and Warranties. All
representations and warranties of Borrower set forth in the Loan Documents will
be true at and as of the date hereof.

 

9.3                               No Default. No condition or event shall exist
or have occurred which would constitute a Default or Event of Default hereunder.

 

9.4                               Proceedings and Documents. All proceedings
taken by Borrower in connection with the transactions contemplated by this
Agreement and all documents incident to such transactions shall be satisfactory
in form and substance to Bank and Bank’s counsel, and Bank shall have received
all documents or other evidence which it reasonably may request in connection
with such proceedings and transactions. Borrower shall have delivered to Bank a
certificate, in form and substance satisfactory to Bank, dated the date hereof
and signed on behalf of Borrower or by an officer of Borrower, certifying
(a) true copies of the Certificate of Incorporation and governing documents of
Borrower in effect on such date, (b) true copies of all limited liability
company actions taken by Borrower relative to the Loan Documents, and (c) the
names, true signatures and incumbency of the officers of Borrower authorized to
execute and deliver this Agreement and the other Loan Documents. Bank may
conclusively rely on such certificate unless and until a later certificate
revising the prior certificate has been received by Bank.

 

9.5                               Delivery of Other Documents. The following
documents shall have been delivered by or on behalf of Borrower to Bank:

 

(a)                                 Good Standing. A good standing certificate
from the State of Delaware certifying to the good standing and status of
Borrower.

 

19

--------------------------------------------------------------------------------


 

(b)                                 Authorization Documents. Evidence of
authorization of Borrower’s execution and full performance of this Agreement,
the Loan Documents and all other documents and actions required hereunder.

 

(c)                                  Addendum to Control Agreement. An Addendum
to the Control Agreement adding the Notes being purchased with the proceeds of
the initial Revolving Advance to Schedule A thereto, and making such other
changes to such Agreement as Bank shall determine.

 

(d)                                 Lien Search. Copies of record searches on
Borrower (including UCC searches and judgments and tax lien searches) acceptable
to Bank.

 

(e)                                  Other Documents. Such other documents as
may be required to be submitted to Bank by the terms hereof or of any Loan
Document.

 

9.6                               Payment of Fees. Borrower shall have paid, or
made provision under the Loan hereunder for the payment of, all fees, costs and
expenses incurred by Bank in connection with the transactions contemplated
hereby including, without limitation, all legal fees and expenses and search
costs and the fee referred to in Section 4.3, and shall have paid to Bank the
balance of the minimum interest payment due under its December 30, 2014 Note to
Bank.

 

9.7                               Non-Waiver of Rights. By completing the
closing hereunder, or by making the Loan hereunder, Bank does not thereby waive
a breach of any warranty or representation made by Borrower hereunder or any
agreement, document, or instrument delivered to Bank or otherwise referred to
herein, and any claims and rights of Bank resulting from any breach or
misrepresentation by Borrower are specifically reserved by Bank.

 

10.                               DEFAULT AND REMEDIES.

 

10.1                        Events of Default. The occurrence of any one or more
of the following events shall constitute an Event or Events of Default
hereunder:

 

(a)                                 The failure of Borrower to pay any amount of
principal or interest on the Note, or any fee or other sums payable hereunder,
on the date on which such payment is due, whether on demand, at the stated
maturity or due date thereof, or by reason of any requirement for the prepayment
thereof, by acceleration or otherwise;

 

(b)                                 The failure of Borrower to pay any other
Bank Indebtedness on the date on which such payment is due, whether on demand,
at the stated maturity or due date thereof, or by reason of any requirement for
the prepayment thereof, by acceleration or otherwise and such failure continues
unremedied beyond any applicable grace period provided therefore in the
instrument evidencing such Bank Indebtedness;

 

(c)                                  The failure of Borrower to duly perform or
observe any obligation, covenant or agreement on its part contained herein or in
any other Loan Document not otherwise specifically constituting an Event of
Default under this Section 10.1 and such failure continues unremedied for a
period of thirty (30) calendar days after the earlier of (i) notice from Bank to
Borrower of the existence of such failure, or (ii) any officer of Borrower knows
or should

 

20

--------------------------------------------------------------------------------


 

reasonably have known of the existence of such failure; provided that Borrower
shall be allowed an additional thirty (30) day period to cure each such Event of
Default if Borrower has, during the prior thirty day period, initiated steps
which Bank in its reasonable discretion deems to be sufficient to cure such
Event of Default and thereafter continues and completes all reasonable steps to
cure as soon as practicable, provided further that, in the event such failure is
incapable of remedy, consists of a default of any of the covenants contained in
Sections 7.4, 7.5, 7.7, 7.8, 7.10, 7.11, 7.12, 7.14 or 7.18, hereof or was
willfully caused or permitted by Borrower , Borrower shall not be entitled to
any notice or grace hereunder;

 

(d)                                 The failure of Borrower to pay any
Indebtedness for borrowed money due to any third Person having an outstanding
principal balance in excess of $1,000,000 or the existence of any other event of
default under any loan, security agreement, mortgage or other agreement
pertaining to such Indebtedness binding Borrower, after the expiration of any
notice and/or grace periods permitted in such documents;

 

(e)                                  The failure of Borrower to pay or perform
any other obligation to Bank under any other agreement or note or otherwise
arising, whether or not related to this Agreement, after the expiration of any
notice and/or grace periods permitted in such documents;

 

(f)                                   The adjudication of Borrower as a bankrupt
or insolvent, or the entry of an Order for Relief against Borrower or the entry
of an order appointing a receiver or trustee for Borrower or any of its
respective property or approving a petition seeking reorganization or other
similar relief under the bankruptcy or other similar laws of the United States
or any state or any other competent jurisdiction;

 

(g)                                  A proceeding under any bankruptcy,
reorganization, arrangement of debt, insolvency, readjustment of debt or
receivership law is filed by or against Borrower which, if involuntary, is not
dismissed within sixty (60) days from the filing thereof, or Borrower makes an
assignment for the benefit of creditors, or Borrower takes any action to
authorize any of the foregoing;

 

(h)                                 The cessation of substantially all or all of
the operations of Borrower’s present business, Borrower becoming unable to meet
its debts as they mature or the admission in writing by Borrower to such effect,
or Borrower calling any meeting of all or any material portion of its creditors
for the purpose of debt restructure;

 

(i)                                     All or any part of the Collateral, the
other assets of Borrower are attached, seized, subjected to a writ or distress
warrant, or levied upon, or come within the possession or control of any
receiver, trustee, custodian or assignee for the benefit of creditors and such
attachment, seizure, writ, warrant, levy, possession or control has a Material
Adverse Effect;

 

(j)                                    The entry of a final judgment for the
payment of money in excess of $500,000 against Borrower which, within ten
(10) days after such entry, shall not have been discharged or execution thereof
stayed pending appeal or shall not have been discharged within ten (10) days
after the expiration of any such stay;

 

21

--------------------------------------------------------------------------------


 

(1)                                 Any representation or warranty of Borrower
in any of the Loan Documents is discovered to be untrue in any material respect
or, with respect to representations and warranties qualified by materiality, in
any respect, or any statement, certificate or data furnished by Borrower
pursuant hereto is discovered to be untrue in any material respect as of the
date as of which the facts therein set forth are stated or certified;

 

(k)                                 Borrower voluntarily or involuntarily
dissolves or is dissolved, terminates or is terminated;

 

(l)                                     Borrower is enjoined, restrained, or in
any way prevented by the order of any court or any administrative or regulatory
agency, the effect of which order restricts such Borrower from conducting all
any material part of its business;

 

(m)                             An event or condition occurs or fails to occur
which has a Material Adverse Effect;

 

(n)                                 Any breach by Borrower or any creditor of
its obligations under any subordination agreement now or hereafter executed in
favor of Bank;

 

(o)                                 The occurrence of any Payment Blockage
Period or Limited Payment Blockage Period under any of the Subordinated
Agreements;

 

(p)                                 The validity or enforceability of this
Agreement, or any of the Loan Documents, is contested by the Borrower or any of
its Affiliates, or Borrower denies that it has any or any further liability or
obligation hereunder or thereunder; or

 

(q)                                 The aggregate principal balance of the
Purchased Notes as to which there has not been a payment default as they
currently exist, without taking into account any amendments or waivers given
after the date hereof, is less than $100,000,000. For the purposes of this
Section 10.1(q), there shall be deemed to have been a payment default under the
Purchased Notes as to which there would have been a payment default absent the
receipt by the issuer(s) of such Purchased Notes of any loans or other
consideration made or paid to such issuer(s) by Borrower or any Affiliate of
Borrower; or

 

(r)                                    The aggregate unpaid principal amount of
the Advances exceeds at any time the Maximum Amount, and such excess is not paid
by Borrower to Bank within three Business Days after such time.

 

10.2                        Remedies. At the option of Bank, upon the occurrence
and during the continuance of an Event of Default, or at any time thereafter:

 

(a)                                 The entire unpaid principal of the Loans,
all other Bank Indebtedness, or any part thereof, all interest accrued thereon,
all fees due hereunder and all other obligations of Borrower to Bank hereunder
or under any other agreement, note or otherwise arising will become immediately
due and payable without any further demand or notice, and (i) Bank shall not be
required to make future Advances, and (ii) Bank may terminate the Revolving
Credit Commitment at any time;

 

22

--------------------------------------------------------------------------------


 

(b)                                 Bank may enter any premises occupied by
Borrower in accordance with applicable law and take possession of the Collateral
and any records relating thereto; and/or

 

(c)                                  Bank may exercise each and every right and
remedy granted to it under the Loan Documents, under the Uniform Commercial Code
and under any other applicable law or at equity.

 

If an Event of Default occurs under Section 10.1(f) or (g), the Note and all
Bank Indebtedness shall become immediately due and payable, and the Revolving
Credit Commitment shall be deemed terminated immediately.

 

10.3                        Set-Off. Without limiting the rights of Bank under
applicable law, Bank has and may exercise a right of set-off, a lien against and
a security interest in all property of Borrower now or at any time in Bank’s
possession in any capacity whatsoever, including but not limited to any balance
of any deposit, trust or agency account, or any other bank account with Bank, as
security for all Bank Indebtedness, other than any account arising under or in
respect of any ERISA plan maintained or contributed to by Borrower. At any time
and from time to time following the occurrence and during the continuance of an
Event of Default, Bank may without notice or demand, set off and apply any and
all deposits (general or special, time or demand, provisional or final) at any
time held and other indebtedness at any time owing by Bank to or for the credit
of Borrower against any or all of Bank Indebtedness and the Borrower’s
obligations under the Loan Documents.

 

If any bank account of Borrower with Bank is attached or otherwise liened or
levied upon by any third party, Bank need not await the running of any
applicable grace period hereunder, but Bank shall have and be deemed to have the
immediate right of set-off and may apply the funds or amount thus set-off
against Borrower’s obligations to Bank.

 

10.4                        Turnover of Property Held by Bank. Borrower
irrevocably authorizes any Affiliate of Bank, upon and following the occurrence
and during the continuance of an Event of Default, at the request of Bank and
without further notice, to turn over to Bank any property of Borrower held by
such Affiliate, including without limitation, funds and securities for such
Borrower’s account and to debit, for the benefit of Bank, any deposit account
maintained by Borrower with such Affiliate (even if such deposit account is not
then due or there results a loss or reduction of interest or the imposition of a
penalty in accordance with law applicable to the early withdrawal of time
deposits), in the amount requested by Bank up to the amount of Bank
Indebtedness, and to pay or transfer such amount or property to Bank for
application to Bank Indebtedness.

 

10.5                        Delay or Omission Not Waiver. Neither the failure
nor any delay on the part of Bank to exercise any right, remedy, power or
privilege under the Loan Documents upon the occurrence and/or during the
continuance of any Event of Default or otherwise shall operate as a waiver
thereof or impair any such right, remedy, power or privilege. No waiver of any
Event of Default shall affect any later Event of Default or shall impair any
rights of Bank. No single, partial or full exercise of any rights, remedies,
powers and privileges by Bank shall preclude further or other exercise thereof.
No course of dealing between Bank and Borrower shall operate

 

23

--------------------------------------------------------------------------------


 

as or be deemed to constitute a waiver of Bank’s rights under the Loan Documents
or affect the duties or obligations of Borrower.

 

10.6                        Remedies Cumulative; Consents. The rights, remedies,
powers and privileges provided for herein shall not be deemed exclusive, but
shall be cumulative and shall be in addition to all other rights, remedies,
powers and privileges in Bank’s favor at law or in equity. Whenever Bank’s
consent or approval is required, such consent or approval shall be at the sole
and absolute discretion of Bank.

 

10.7                        Certain Fees, Costs, Expenses, Expenditures and
Indemnification. Borrower agrees to pay on demand all reasonable costs and
expenses of Bank, including without limitation:

 

(a)                                 all costs and expenses in connection with
the preparation, review, negotiation, execution, delivery and administration of
the Loan Documents, and the other documents to be delivered in connection
therewith, or any amendments, extensions and increases to any of the foregoing
(including, without limitation, reasonable attorney’s fees and expenses, and the
cost of appraisals and reappraisals of Collateral), and the cost of periodic
lien searches and tax clearance certificates, as Bank deems advisable;

 

(b)                                 all losses, costs and expenses in connection
with the enforcement, protection and preservation of Bank’s rights or remedies
under the Loan Documents, or any other agreement relating to any Bank
Indebtedness, or in connection with legal advice relating to the rights or
responsibilities of Bank (including without limitation court costs, reasonable
attorney’s fees and expenses of accountants and appraisers); and

 

(c)                                  any and all stamp and other taxes payable
or determined to be payable in connection with the execution and delivery of the
Loan Documents, and all liabilities to which Bank may become subject as the
result of delay in paying or omission to pay such taxes.

 

In the event Borrower shall fail to pay taxes, insurance, assessments, costs or
expenses which it is required to pay hereunder, or fails to keep the Collateral
free from security interests or liens (except as expressly permitted herein), or
fails to maintain or repair the Collateral as required hereby, or otherwise
breaches any obligations under the Loan Documents, Bank in its discretion, may
make expenditures for such purposes and the amount so expended (including
attorney’s fees and expenses, filing fees and other charges) shall be payable by
Borrower on demand and shall constitute part of Bank Indebtedness.

 

With respect to any amount required to be paid by Borrower under this Section,
in the event Borrower fails to pay such amount on demand, Borrower shall also
pay to Bank interest thereon at the highest default rate set forth herein.

 

Borrower agrees to indemnify and hold harmless, Bank and Bank’s officers,
directors, shareholders, employees and agents, from and against any and all
claims, liabilities, losses, damages, costs and expenses (whether or not such
Person is a party to any litigation), including attorney’s fees and costs and
costs of investigation, document production, attendance at depositions or other
discovery with respect to or arising out of this Agreement or any of the other

 

24

--------------------------------------------------------------------------------


 

Loan Documents, the use of any proceeds advanced hereunder, the transactions
contemplated hereunder, or any claim, demand, action or cause of action being
asserted against Borrower or any of its Affiliates, shareholders, members,
managers, directors or officers.

 

Borrower’s obligations under this Section shall survive termination of this
Agreement and repayment of Bank Indebtedness.

 

10.8                        Time is of the Essence. Time is of the essence in
Borrower’s performance of its obligations under the Loan Documents.

 

11.                               COMMUNICATIONS AND NOTICES.

 

11.1                        Communications and Notices. All notices, requests
and other communications made or given in connection with the Loan Documents
shall be in writing and, unless receipt is stated herein to be required, shall
be deemed to have been validly given if delivered personally to the individual
or division or department to whose attention notices to a party are to be
addressed, or by private carrier, or registered or certified mail, return
receipt requested, or by electronic delivery method with the original forwarded
by first-class mail, in all cases, with charges prepaid, addressed as follows,
until some other address (or individual or division or department for attention)
shall have been designated by notice given by one party to the other:

 

To Bank:

 

15 E. Ridge Pike

Conshohocken, PA 19428

Attn: Greg Sudell, Vice President

E-mail: gsudell@firstrust.com

 

with a copy to:

 

Joseph Mikolaitis, Esquire

General Counsel

15 East Ridge Road

Conshohocken, PA 19428

E-mail: JMikolaitis@firstrust.com

 

To Borrower:

 

287 Bowman Avenue

2nd Floor

Purchase, NY 10577

Attn: Scott J. Schuenke, CFO

Email: sschuenke@ttga.com

 

with a copy to:

 

25

--------------------------------------------------------------------------------


 

Locke Lord LLP

111 S. Wacker Drive

Chicago, IL 60606

Attn: John L. Eisel

Email: jeisel@lockelord.com

 

12.          WAIVERS.

 

12.1        Waivers. In connection with any proceedings under the Loan
Documents, including without limitation any action by Bank in replevin,
foreclosure or other court process or in connection with any other action
related to the Loan Documents or the transactions contemplated hereunder,
Borrower waives:

 

(a)           all errors, defects and imperfections in such proceedings;

 

(b)           all benefits under any present or future laws exempting any
property, real or personal, or any part of any proceeds thereof from attachment,
levy or sale under execution, or providing for any stay of execution to be
issued on any judgment recovered under any of the Loan Documents or in any
replevin or foreclosure proceeding, or otherwise providing for any valuation,
appraisal or exemption;

 

(c)           presentment for payment, demand, notice of demand, notice of
non-payment, protest and notice of protest of any of the Loan Documents,
including the Note;

 

(d)           any requirement for bonds, security or sureties required by
statute, court rule or otherwise;

 

(e)           any demand for possession of Collateral prior to commencement of
any suit; and

 

(f)          all rights to claim or recover attorney’s fees and costs in the
event that Borrower is successful in any action to remove, suspend or prevent
the enforcement of a judgment entered by confession.

 

12.2        Forbearance; Confession of Judgment. Bank may release, compromise,
forbear with respect to, waive, suspend, extend or renew any of the terms of the
Loan Documents, without notice to Borrower. Bank agrees that it shall not
exercise the remedy of confession of judgment contained in the Note until at
least 90 days after the declaration of an Event of Default by Bank.

 

12.3        Limitation on Liability. Except as provided below, Borrower shall be
responsible for and Bank is hereby released from any claim or liability in
connection with:

 

(a)           Safekeeping any Collateral;

 

(b)           Any loss or damage to any Collateral;

 

26

--------------------------------------------------------------------------------


 

(c)           Any diminution in value of the Collateral; or

 

(d)           Any act or default of another Person.

 

Notwithstanding anything contained in this Agreement or any other Loan Document
to the contrary, Bank shall only be liable for any act or omission on its part
constituting gross willful misconduct. In the event that Bank breaches its
required standard of conduct, Borrower agrees that its liability shall be only
for direct damages suffered and shall not extend to consequential or incidental
damages. In the event Borrower brings suit against Bank in connection with the
transactions contemplated hereunder and Bank is found not to be liable, Borrower
will indemnify and hold Bank harmless from all costs and expenses, including
attorney’s fees, incurred by Bank in connection with such suit. This Agreement
is not intended to obligate Bank to take any action with respect to the
Collateral or to incur expenses or perform any obligation or duty of Borrower.

 

13.          SUBMISSION TO JURISDICTION.

 

13.1        Submission to Jurisdiction. Borrower hereby consents to the
exclusive jurisdiction of any state or federal court located within the
Commonwealth of Pennsylvania, and irrevocably agrees that, subject to Bank’s
election, all actions or proceedings relating to the Loan Documents or the
transactions contemplated hereunder shall be litigated in such courts, and
Borrower waives any objection which it may have based on lack of personal
jurisdiction, improper venue or forum non conveniens to the conduct of any
proceeding in any such court and waives personal service of any and all process
upon it, and consents that all such service of process be made by mail or
messenger directed to it at the address set forth in Section 11.1. Nothing
contained in this Section 13.1 shall affect the right of Bank to serve legal
process in any other manner permitted by law or affect the right of Bank to
bring any action or proceeding against Borrower or its property in the courts of
any other jurisdiction.

 

14.          MISCELLANEOUS.

 

14.1        Brokers. The transaction contemplated hereunder was brought about
and entered into by Bank and Borrower acting as principals and without any
brokers, agents or finders being the effective procuring cause hereof. Borrower
represents to Bank that Borrower has not committed Bank to the payment of any
brokerage fee or commission in connection with this transaction. If any such
claim is made against Bank by any broker, finder or agent or any other Person,
Borrower agrees to indemnify, defend and hold Bank harmless against any such
claim, at Borrower’s own cost and expense, including Bank’s attorneys’ fees.
Borrower further agrees that until any such claim or demand is adjudicated in
Bank’s favor, the amount claimed and/or demanded shall be deemed part of Bank
Indebtedness secured by the Collateral.

 

14.2        Use of Bank’s Name. Borrower shall not use Bank’s name or the name
of any of Bank’s Affiliates in connection with any of its business or activities
except as may otherwise be required by the rules and regulations of the
Securities and Exchange Commission or any like regulatory body and except as may
be required in its dealings with any governmental agency.

 

27

--------------------------------------------------------------------------------


 

14.3        No Joint Venture. Nothing contained herein is intended to permit or
authorize Borrower to make any contract on behalf of Bank, nor shall this
Agreement be construed as creating a partnership, joint venture or making Bank
an investor in Borrower.

 

14.4        Survival. All covenants, agreements, representations and warranties
made by Borrower in the Loan Documents shall be true at all times this Agreement
is in effect and shall survive the execution and delivery of the Loan Documents,
any investigation at any time made by Bank or on its behalf and the making by
Bank of the loans or advances to Borrower. All statements contained in any
certificate, statement or other document delivered by or on behalf of Borrower
pursuant hereto or in connection with the transactions contemplated hereunder
shall be deemed representations and warranties by Borrower.

 

14.5        No Assignment by Borrower. Borrower may not assign any of its rights
hereunder without the prior written consent of Bank.

 

14.6        Assignment or Sale by Bank. Bank may sell, assign or participate all
or a portion of its interest in the Loan Documents and in connection therewith
may make available to any prospective purchaser, assignee or participant any
information relative to Borrower in its possession.

 

14.7        Binding Effect. This Agreement and all rights and powers granted
hereby will bind and inure to the benefit of the parties hereto and their
respective permitted successors and assigns.

 

14.8        Severability. The provisions of this Agreement and all other Loan
Documents are deemed to be severable, and the invalidity or unenforceability of
any provision shall not affect or impair the remaining provisions which shall
continue in full force and effect.

 

14.9        No Third Party Beneficiaries. The rights and benefits of this
Agreement and the Loan Documents shall not inure to the benefit of any third
party, except for Affiliates of Bank and Bank’s successors and assigns.

 

14.10      Modifications. No modification of this Agreement or any of the Loan
Documents shall be binding or enforceable unless in writing and signed by or on
behalf of the party against whom enforcement is sought.

 

14.11      Holidays. If the day provided herein for the payment of any amount or
the taking of any action falls on a Saturday, Sunday or public holiday at the
place for payment or action, then the due date for such payment or action will
be the next succeeding Business Day.

 

14.12      Law Governing. This Agreement has been made, executed and delivered
in the Commonwealth of Pennsylvania and will be construed in accordance with and
governed by the laws of such State.

 

14.13      Integration. The Loan Documents shall be construed as integrated and
complementary of each other, and as augmenting and not restricting Bank’s
rights, powers, remedies and security. The Loan Documents contain the entire
understanding of the parties thereto with respect to the matters contained
therein and supersede all prior agreements and

 

28

--------------------------------------------------------------------------------


 

understandings between the parties with respect to the subject matter thereof
and do not require parol or extrinsic evidence in order to reflect the intent of
the parties. In the event of any inconsistency between the terms of this
Agreement and the terms of the other Loan Documents, the terms of this Agreement
shall prevail.

 

14.14      Exhibits and Schedules. All exhibits and schedules attached hereto
are hereby made a part of this Agreement.

 

14.15      Headings. The headings of the Articles, Sections, paragraphs and
clauses of this Agreement are inserted for convenience only and shall not be
deemed to constitute a part of this Agreement.

 

14.16      Counterparts. This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument, and any of the parties hereto may execute this Agreement by signing
any such counterpart signature.

 

14.17      USA Patriot Act Provisions.

 

(a)           USA Patriot Act Notice. Bank hereby notifies the Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Patriot Act”), it is required to
obtain, verify and record information that identifies the Borrower, which
information includes the name and address of the Borrower and other information
that will allow Bank to identify the Borrower in accordance with the Patriot
Act.

 

(b)           Collateral Provisions.

 

(1)           Without in any way limiting the generality of Section 5 hereof, no
account, instrument, chattel paper or other obligation or property of any kind
due from, owed by, or belonging to, a Sanctioned Person or (ii) any lease in
which the lessee is a Sanctioned Person shall be Collateral.

 

(2)           Bank may reject or refuse to accept any Collateral for credit
toward payment of Bank Indebtedness that is an account, instrument, chattel
paper, lease, or other obligation or property of any kind due from, owed by, or
belonging to, a Sanctioned Person.

 

(c)           OFAC Compliance. None of any Borrower, any Subsidiary of any
Borrower or any affiliate of any Borrower (i) is a Sanctioned Person, (ii) has
more than 15% of its assets in Sanctioned Countries, or (iii) derives more than
15% of its operating income from investments in, or transactions with Sanctioned
Persons or Sanctioned Countries. The proceeds of the Loan will not be used and
have not been used to fund any operations in, finance any investments or
activities in or make any payments to, a Sanctioned Person or a Sanctioned
Country.

 

(d)           Certain Defined Terms. As used herein, the following terms shall
have the following meanings:

 

29

--------------------------------------------------------------------------------


 

(1)           “OFAC” shall mean the U.S. Department of the Treasury’s Office of
Foreign Assets Control.

 

(2)           “Sanctioned Country” shall mean a country subject to a sanctions
program identified on the list maintained by OFAC and available at
httD://www.treas.gov/offices/eotffc/ofac/sanctions/index.html. or as otherwise
published from time to time.

 

(3)           “Sanctioned Person” shall mean (i) a person named on the list of
Specially Designated Nationals or Blocked Persons maintained by OFAC available
at http://www.treas.gov/offices/eotffc/ofac/sdn/index.html. or as otherwise
published from time to time, or (ii) (A) an agency of the government of a
Sanctioned Country, (B) an organization controlled by a Sanctioned Country, or
(C) a person resident in a Sanctioned Country, to the extent subject to a
sanctions program administered by OFAC.

 

14.18      Waiver of Right to Trial by Jury. BORROWER AND BANK WAIVE ANY RIGHT
TO TRIAL BY JURY ON ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION (a) ARISING
UNDER ANY OF THE LOAN DOCUMENTS OR (b) IN ANY WAY CONNECTED WITH OR RELATED OR
INCIDENTAL TO THE DEALINGS OF BORROWER OR BANK WITH RESPECT TO ANY OF THE LOAN
DOCUMENTS OR THE TRANSACTIONS RELATED HERETO OR THERETO, IN EACH CASE WHETHER
SOUNDING IN CONTRACT OR TORT OR OTHERWISE. BORROWER AND BANK AGREE AND CONSENT
THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT
TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL
COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE
CONSENT OF BORROWER AND BANK TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.
BORROWER ACKNOWLEDGES THAT IT HAS HAD THE OPPORTUNITY TO CONSULT WITH COUNSEL
REGARDING THIS SECTION, THAT IT FULLY UNDERSTANDS ITS TERMS, CONTENT AND EFFECT,
AND THAT IT VOLUNTARILY AND KNOWINGLY AGREES TO THE TERMS OF THIS SECTION.

 

14.19      Acknowledgement of Confession of Judgment Provisions. BORROWER
ACKNOWLEDGES AND AGREES THAT THE NOTE AND THE LOAN DOCUMENTS CONTAIN PROVISIONS
WHEREBY BANK MAY ENTER JUDGMENT BY CONFESSION AGAINST BORROWER. BEING FULLY
AWARE OF ITS RIGHTS TO PRIOR NOTICE AND HEARING ON THE QUESTION OF THE VALIDITY
OF ANY CLAIMS THAT MAY BE ASSERTED AGAINST IT BY BANK UNDER THE NOTE AND LOAN
DOCUMENTS BEFORE JUDGMENT CAN BE ENTERED, BORROWER HEREBY WAIVES THESE RIGHTS
AND AGREES AND CONSENTS TO BANK ENTERING JUDGMENT AGAINST BORROWER BY
CONFESSION. ANY PROVISION IN A CONFESSION OF JUDGMENT IN ANY OF THE LOAN
DOCUMENTS FOR AN ATTORNEY’S COLLECTION COMMISSION SHALL IN NO WAY LIMIT
BORROWER’S LIABILITY TO REIMBURSE BANK FOR ALL LEGAL FEES ACTUALLY INCURRED BY
BANK, EVEN IF SUCH FEES ARE IN EXCESS OF THE ATTORNEY’S COLLECTION COMMISSION
PROVIDED FOR IN SUCH CONFESSION OF JUDGMENT.

 

30

--------------------------------------------------------------------------------


 

14.20      Power of Attorney Provisions. If this Agreement includes any
provision which is deemed to be a power of attorney subject to § 5601.3 of
Chapter 56 of the Pennsylvania Probate, Estates and Fiduciaries Code (a “POA
Provision”), each POA Provision is hereby modified to include an irrevocable
waiver by each principal of the agent’s duties set forth in 20 Pa.C.S.A.
§5601.3(b) of said chapter. Without further modifying any POA Provision, each
undersigned party hereby acknowledges that in view of the commercial nature of
the relationship between the parties hereto there is no expectation that Bank
shall have any duty under any POA Provision to act in the best interest of any
principal thereunder and it is agreed that Bank shall have no such duty.

 

14.21      In consideration of the entry by Bank into this Agreement, Borrower
hereby waives and releases all claims and causes of actions Borrower now has, or
may ever have had, against Bank.

 

(Signature page follows)

 

31

--------------------------------------------------------------------------------


 

WARNING-BY SIGNING THIS PAPER YOU GIVE UP YOUR RIGHT TO NOTICE AND COURT TRIAL.
IF YOU DO NOT PAY ON TIME, A COURT JUDGMENT MAY BE TAKEN AGAINST YOU WITHOUT
YOUR PRIOR KNOWLEDGE AND THE POWERS OF A COURT CAN BE USED TO COLLECT FROM YOU
REGARDLESS OF ANY CLAIMS YOU MAY HAVE AGAINST THE CREDITOR WHETHER FOR RETURNED
GOODS, FAULTY GOODS, FAILURE ON HIS PART TO COMPLY WITH THE AGREEMENT, OR ANY
OTHER CAUSE.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
dale first above written.

 

 

MVC CAPITAL, INC.

 

 

 

 

 

By:

/s/ Scott Schuenke

 

Name:

Scott Schuenke

 

Title:

CFO

 

 

 

 

 

FIRSTRUST BANK

 

 

 

 

 

By:

/s/ Gregory K Sudell

 

Name:

Gregory K Sudell

 

Title:

VP

 

32

--------------------------------------------------------------------------------


 

SCHEDULE 6.3

 

NOTE BALANCES AND INTEREST

 

 

 

 

 

 

 

Cash

 

PIK

 

05.31.15

 

06.23.15

 

 

 

 

 

 

 

Interest

 

Interest

 

Fair Market

 

Accrued

 

Issuer

 

Amount

 

Rate

 

Rate

 

Value

 

Interest

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Senior Debt

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4

 

Inland

 

15,000,000

 

12.0

%

0.0

%

13,000,000

 

415,000

 

1

 

US Spray Drying

 

1,500,000

 

12.0

%

0.0

%

1,500,000

 

41,500

 

 

 

Biogenics

 

14,253,577

 

12.0

%

4.0

%

14,316,964

 

525,799

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total

 

$

30,753,577

 

 

 

 

 

$

28,816,964

 

 

 

Second Lien Debt

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Agri-Carriers Group Inc.

 

11,774,486

 

12.0

%

3.0

%

11,774,486

 

112,839

 

 

 

Custom Alloy Corporation

 

23,359,311

 

7.3

%

3.7

%

23,264,436

 

592,418

 

 

 

Custom Alloy Corporation

 

3,000,000

 

12.0

%

0.0

%

3,000,000

 

83,000

 

 

 

Legal Solutions

 

8,705,000

 

12.0

%

2.0

%

8,705,000

 

77,861

 

 

 

Morey’s Seafood

 

15,572,288

 

10.0

%

3.0

%

15,572,288

 

466,736

 

 

 

RX Innovation, Inc.

 

10,300,000

 

12.0

%

4.0

%

10,300,000

 

105,289

 

 

 

The Results Companies

 

9,000,000

 

13.0

%

2.5

%

9,000,000

 

89,125

 

 

 

Thunderdome

 

2,040,000

 

12.0

%

0.0

%

2,040,000

 

8,840

 

 

 

Turf Products, LLC

 

3,895,262

 

7.0

%

4.0

%

3,867,338

 

98,788

 

 

 

U.S Gas & Electric, Inc.

 

7,500,000

 

13.0

%

0.0

%

7,500,000

 

62,292

 

 

 

U.S Gas & Electric, Inc.

 

3,113,922

 

10.0

%

4.0

%

3,113,922

 

27,852

 

2

 

Prepaid Legal Services

 

—

 

9.8

%

0.0

%

—

 

 

 

 

 

Total

 

$

98,260,269

 

 

 

 

 

$

98,137,470

 

 

 

Subordinated Debt

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3

 

Vestal Manufacturing Enterprises, Inc.

 

6,250,000

 

12.0

%

3.0

%

6,250,000

 

59,896

 

 

 

Initials, Inc.

 

4,750,000

 

12.0

%

3.0

%

4,750,000

 

1,979

 

 

 

Total

 

$

11,000,000

 

 

 

 

 

$

11,000,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Debt Investments

 

$

140,013,846

 

 

 

 

 

$

137,954,434

 

$

2,769,214

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Cash

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Unrestricted Cash and Cash Equivalents

 

 

 

 

 

 

 

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Eligible Loans

 

 

 

 

 

 

 

$

137,954,434

 

 

 

 

--------------------------------------------------------------------------------

1

Not in original collateral group

2

Loan repaid in June

3

$2.0M of the $6.25M is secured by a mortgage on Vestal real estate

4

Expecting June 2014 payment default

 

--------------------------------------------------------------------------------


 

SCHEDULE 6.3A

 

DEFAULTS

 

1.                                      Subordinated Credit and Security
Agreement dated as of August 12, 2013, by and among Morey’s Seafood
International LLC, as a Borrower, the Lenders party hereto, and MVC Capital,
Inc., as the Agent and a Lender, as amended: Borrower has breached the following
covenants: Fixed Charge Coverage Ratio (Section 6.3(a)) and Total Leverage Ratio
(Section 6.3(b)) for the quarter ending March 31, 2015 and is anticipated to
breach the same covenants for the quarter ending June 30, 2015, which are each
an Event of Default under Section 10.5.

 

2.                                      Senior Secured Promissory Note dated
April 17, 2014 by Inland Environmental & Remediation, Inc. in favor of MVC
Capital, Inc. in the original principal amount of $15,000,000.

 

Default - December 31, 2014:

Maximum Total Leverage Covenant

 

Defaults - March 31, 2015:

Maximum Total leverage

Minimum LTM EBITDA

Minimum interest coverage

Maximum capital expenditures

 

Anticipated Defaults as of June 30, 2015:

Expected miss of interest payment

Minimum cash balance

Maximum Total leverage

Minimum LTM EBITDA

Minimum interest coverage

Maximum capital expenditures

 

MVC Capital anticipates similar covenant violations for the remainder of 2015.

 

In June 2015, MVC Capital, Inc. sent a reservation of rights letter to the
borrower regarding the minimum cash balance covenant.

 

--------------------------------------------------------------------------------


 

SCHEDULE 6.4

 

The Borrower disclosed the following in a Form 8-K filed by it with the SEC on
May 14, 2015 under Item 4.02: Non-Reliance on Previously Issued Financial
Statements or a Related Audit Report or Completed Interim Report.

 

The text of the Form 8-K is reproduced below:

 

“For the reasons discussed below, the Company’s Valuation Committee has
determined to adjust the fair valuation of MVC Automotive Group GmbH. (“MVC
Auto”) contained in the following previously filed reports of the Company (the
“Affected Reports”): the Company’s Annual Report on Form 10-K for its fiscal
year ended October 31, 2013; and its Quarterly Reports on Form 10-Q for the
fiscal quarters ended January 31, 2013, April 30, 2013, July 31, 2013,
January 31, 2014, April 30, 2014 and July 31, 2014. As a result, the Affected
Reports should not be relied on. The decision to revise the valuations was made
to reflect corrected financial information for MVC Auto’s Belgian operations,
which, as disclosed in the Company’s Form 12b-25 dated January 14, 2015,
experienced accounting and control issues. Further details surrounding the
Company’s determination regarding the Affected Reports follows.

 

The Company previously disclosed in its Form 12b-25 filings, dated January 14,
2015 and March 12, 2015, that it was unable to timely file its Annual Report on
Form 10-K for the most recent fiscal year ended October 31, 2014 (the “2014
Annual Report”) and its Quarterly Report on Form 10-Q for the fiscal quarter
ended January 31, 2015 (the “First Quarter 10-Q”). The Company explained that
its delay is attributable to one of its European portfolio companies, MVC Auto,
which had not completed its financial statements for the year ended December 31,
2013 or for the 9 month period ended September 30, 2014 (together, the
“Financials”) and therefore could not yet be definitively valued as of our
fiscal year end by our Valuation Committee. As disclosed, the delay in financial
reporting for MVC Auto related to its Belgian operations only, which were
conducted through two subsidiaries, Cegeac and Somotra (representing 3 of a
total 11 dealerships owned by MVC Auto at October 31, 2013). As also previously
disclosed, in March 2014, Cegeac voluntarily subjected itself to a
court-approved bankruptcy proceeding. A bankruptcy administrator was appointed
to oversee the bankruptcy, and the administrator has denied MVC Auto and its
auditors access to Cegeac’s records. In addition, as disclosed in the
Form 12b-25 filing, MVC discovered accounting irregularities and financial
control issues at both Cegeac and Somotra and, as a result, promptly after
discovery, the senior management and finance team of the Belgian operations were
replaced.

 

After internal and external financial reviews of the MVC Auto Belgian
operations, on May 12, 2015, the Company’s Audit Committee considered revised
financial information furnished by MVC Auto’s management covering the MVC Auto
Belgian operations, which included U.S. GAAP balance sheets as of December 31,
2013 and September 30, 2014, the audits of which are substantially complete.
After its review of the revised financial information, the Audit Committee
recommended that the Company’s Valuation Committee re-assess the fair valuations
for the Company’s MVC Auto investment for each of the period ends covered by the
Affected Reports (the “Affected Period Ends”). As a result, on that same date,
the Valuation Committee, based on the adjusted information presented, re-valued
the Company’s MVC Auto

 

--------------------------------------------------------------------------------


 

holdings as of the Affected Period Ends, with the understanding that such values
may be subject to minor adjustments following the completion of the audit of MVC
Auto’s Belgian operations. Based on its review of the adjustments, the Audit
Committee (on that same date) determined to restate the Company’s reports for
such period ends and, as a result, the Affected Reports should no longer be
relied upon.

 

In addition, in connection with the audit of the Company’s financials as of
October 31, 2014, the Company is further reviewing the fair valuation of SGDA
Europe B.V. (“SGDA”), one of our portfolio companies, for October 31, 2014, as
well as for prior periods covered by the Affected Reports. The process has not
concluded, and any adjustment to the SGDA valuation will be subject to ultimate
action by the Company’s Valuation Committee. Any adjustment for a prior period
will be reflected in the restated report for the relevant period and, if
significant, could separately have been a basis for non-reliance on the current
report for that period.

 

Restated reports for the periods covered by the Affected Reports are currently
expected to be filed with the Securities and Exchange Commission prior to
July 31, 2015. The specific timing for the filing of the 2014 Annual Report, as
well as the First Quarter 10-Q, are not yet known, but both are also currently
expected to be filed prior to July 31, 2015. The Company expects to announce the
holding of its annual meeting following the filing of the 2014 Annual Report.

 

The Company’s Management and the Audit Committee have discussed with Ernst &
Young, the Company’s independent public accountants, the matters disclosed in
this Report.”

 

2

--------------------------------------------------------------------------------


 

SCHEDULE 6.6

 

PENDING LITIGATION AND PROCEEDINGS

 

NONE

 

--------------------------------------------------------------------------------


 

SCHEDULE 6.13

 

CERTAIN NAMES

 

NONE

 

--------------------------------------------------------------------------------


 

SCHEDULE 6.15

 

PENSION PLANS

 

NONE

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF NOTICE OF REVOLVING BORROWING

 

                             , 2015

 

Firstrust Bank

15 E. Ridge Pike

Conshohocken, PA 19428

Attn: Greg Sudell, Asst. Vice President

 

Ladies and Gentlemen:

 

Reference is made to the Amended and Restated Credit Agreement dated as of
June    , 2015 (as the same may be amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and between MVC
Capital, Inc. (the “Borrower”), and Firstrust Bank (the “Bank”). Capitalized
terms used herein which are not defined herein are used as defined in the Credit
Agreement.

 

1.                                      Pursuant to Section 2.3 of the Credit
Agreement, the Borrower hereby gives notice of its intention to borrow a
Revolving Advance in the principal amount of $              on             
,2015 (the “Borrowing Date”), it being acknowledged that such Revolving Advance
shall not be required to be made by Bank unless all of the conditions to such
Revolving Advance under Section 2.6 of the Loan Agreement have been satisfied.

 

2.                                      The Borrower hereby certifies that on
the date hereof and on the Borrowing Date set forth above, and after giving
effect to the Revolving Advances requested hereby, (a) no Default or Event of
Default has or shall have occurred and be continuing, (b) the representations
and warranties contained in the Loan Documents are and shall be true and correct
in all material respects, and (c) the amount of the Revolving Advance requested
hereby, when added to the aggregate unpaid principal balance of all Revolving
Advances outstanding as of the Borrowing Date, shall not exceed the Maximum
Amount.

 

IN WITNESS WHEREOF, the Borrower has duly executed this Notice of Revolving
Borrowing as of the date and year first written above.

 

 

MVC CAPITAL, INC.

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------